Citation Nr: 0011345	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-00 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran served on active duty from February 18, 1998 
through June 3, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 Rating Decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  In that decision the RO denied the 
veteran's claim for service connection for major depressive 
disorder.


FINDINGS OF FACT

1. The veteran's major depressive disorder clearly and 
unmistakably existed prior to his period of service.

2. The record contains no competent medical evidence of a 
permanent increase in disability of the veteran's major 
depressive disorder during service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a major depressive disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a major depressive disorder.  The 
veteran contends that even though he may have had a major 
depressive disorder prior to service, the major depressive 
disorder which put him out of service was aggravated by 
service.  The threshold is whether the veteran's claim of 
entitlement to service connection for a major depressive 
disorder is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  A well grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation. Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To establish that a 
claim is well grounded, there must be more than a mere 
allegation of record, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where the 
determinative issue involves a medical diagnosis or a 
question of medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999).  
A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Harris v. West 203 
F.3d 1347 (2000).

The veteran presents his service medical records which he 
asserts support his claim of service connection for his major 
depressive disorder.  The veteran's August 1997 medical 
examination, conducted in conjunction with his enrollment 
into the service, does not indicate any preexisting 
psychiatric disorders.  The veteran contends that this 
condition worsened during service.  Under 38 U.S.C.A. § 1111 
(West 1991), a veteran is afforded a presumption of sound 
condition upon entry into service, except for any defects 
noted at the time of examination for entry into service.  
That presumption can be rebutted by clear and unmistakable 
evidence that such a disability existed prior to service and 
was not aggravated by service.  See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1999); Monroe v. Brown, 4 Vet. 
App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 
322 (1991).  Therefore, the presumption of soundness 
attaches.


That notwithstanding, service medical records, including a 
report of Medical Board Proceedings, provide clear and 
unmistakable evidence that a major depressive disorder 
preexisted the veteran's period of active service.  38 C.F.R. 
§ 304(b).  The U.S. Court of Appeals for the Federal Circuit 
recently reaffirmed the premise that the government can rebut 
the presumption of soundness where there is clear and 
unmistakable evidence that the injury, or in this case the 
disease, existed before acceptance and enrollment and was not 
aggravated by the veteran's service in Harris v. West, 203 
F.3d 1347 (2000).

The veteran acknowledged experiencing depression since the 
death of his grandfather three years prior to his single 
episode which occurred during service.  The Medical Board in 
May 1998 found that the veteran experienced a "Major 
Depressive Disorder, Single Episode."  The question remains 
whether the preexisting back disorder was aggravated during 
the veteran's period of active service.  The veteran has not 
submitted any medical evidence that his major depressive 
disorder was aggravated by service.  In fact, the record 
contains evidence to the contrary.  They indicate that during 
his hospital stay the veteran responded to treatment with an 
improvement in mood.  The report goes on to indicate that the 
veteran no longer had a desire to harm himself or others.

In May 1998, the aforementioned Medical Board 
contemporaneously and specifically ruled that the veteran's 
major depressive disorder had not been aggravated by his 
period of active service.  Although the veteran claimed that 
stress resulting from his training aggravated his depression, 
his contentions do not constitute medical evidence of an 
increase in disability because he is a layperson.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


Considering the lack of medical evidence of an increase in 
disability of the veteran's major depressive disorder during 
active service, the Board finds that the claim of entitlement 
to service connection for a major depressive disorder is not 
well grounded.


ORDER

Entitlement to service connection for a major depressive 
disorder is denied.



		
	CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeals



 

